At the outset, I would like to congratulate Mr. Miroslav Lajčák on his election to the presidency of the General Assembly at its seventy-second session and to wish him every success. I would also like to thank Mr. Peter Thomson, President of the Assembly at its seventy-first session, for his efforts throughout his tenure.
I am very pleased to be addressing the Assembly today as my country celebrates its national holiday. We look to the past with pride and are working ambitiously towards the future. Today, I am the messenger of a State that has made its people its top priority and resolutely set forth on a path to sustainable development through creating opportunities, thanks to its fruitful partnerships with friends around the world. Under the leadership of our King, we are helping to establish peace and security in the region and around the world.
The Israeli-Palestinian conflict is the most protracted dispute in the modern history of our region
and has led to innumerable tragedies and endless human suffering. Nothing can justify its continuation, especially when there is an international consensus on the importance of reaching a two-State solution, based on internationally recognized resolutions and the Arab Peace Initiative, with the goal of establishing an independent Palestinian State, with East Jerusalem as its capital, within the pre-1967 borders. More than ever we need concerted international determination to make that solution a reality.
We have been tackling the Houthi-Saleh insurgency in Yemen as a coalition in order to help the legitimate Government of Yemen save its people and restore its State in line with the purposes and principles of the Charter of the United Nations. That was not a choice for us in Yemen. We resorted to it only after sustained political efforts to maintain Yemen’s safety and stability and preserve its territorial integrity and independence. We therefore affirm our full support for the political process in Yemen and will stand by the United Nations and its Special Envoy in their efforts to arrive at a political solution in line with Security Council resolution 2216 (2015) and the Gulf Cooperation Council initiative, and through national dialogue. We are aware of the extent of the humanitarian suffering of our brothers in Yemen since the coup d’état and have spared no effort to come to their aid. In fact, the assistance provided by the Kingdom of Saudi Arabia in recent years now amounts to more than $8 billion for every area of humanitarian medical and development needs, funnelled through the King Salman Humanitarian Aid and Relief Centre.
My country firmly condemns and is gravely concerned about the Government of Myanmar’s policy of repression and forced displacement of the Rohingya minority, which runs counter to all respect for humanitarian values and international law. It is a human tragedy that demands an urgent response and should end immediately, in line with the principles on which our Organization was founded. As we urge the Government of Myanmar to honour its obligations and protect its peoples from discrimination, we continue to provide humanitarian assistance to the Rohingya. King Salman has provided $15 million to help the displaced, in addition to my country’s provision of assistance by taking in more than half a million Rohingya refugees. His Majesty has also personally intervened with neighbouring States and has been working with the Government of Bangladesh to ensure safe passage for the refugees and decent living conditions for them in the various host countries.
Today our international community is facing one of the greatest ever challenges to its security and stability, the threat of terrorism, which is striking all over the world, in defiance of all human rights and values. My country will continue to work steadfastly to counter extremism and terrorism in all their manifestations. The Arab-Islamic-American summit was held in Riyadh in May with that purpose and affirmed unequivocally the importance of pursuing joint efforts to end extremism and terrorism by cutting off their sources of financing. As it happens, the crisis in Qatar is interfering with our policies designed to combat terrorism and extremism and cut off their financing.
Meanwhile, the Syrian crisis is entering its sixth year, and the conflict has already claimed hundreds of thousands of victims. From the beginning, my country has opened its doors to hundreds of thousands of Syrians. In general, the Middle East is going through a period of unprecedented tensions and continuing crises, in which Iran has played a part.
Turning to the crisis in Qatar, we have continued with a firm policy aimed at combating the fostering of extremism and terrorism through Doha’s provision of financial support to terrorism, as well as helping it to disseminate violent hate speech. Qatar has also been providing a safe haven for those who have violated the law and must be brought to justice, thereby helping to spread chaos and foment dissension. Our group of four States has demanded firmly that Qatar adhere to the principles of international law where the fight against terrorism is concerned, including by honouring its obligations under the 2013 Riyadh Agreement and its complementary agreement of 2014, which are all legitimate demands.
In its desire to affirm the principles of the Charter of the United Nations regarding the safeguarding of the peace and security of peoples around the world, my country was one of the first to call for establishing a zone free of nuclear weapons and other weapons of mass destruction in the Middle East. We have also demonstrated the importance we attach to the Sustainable Development Goals and their three economic, social and environmental pillars through our Vision 2030, aimed at enabling our country to achieve sustainable, people-centred development in order to build a more robust economy. And we have always striven to provide support to developing countries by providing official development assistance totalling 0.7 per cent of our gross national income.
In conclusion, I would like to thank those who are helping people everywhere, wherever they are, and who are working for peace.